                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION
    OPIATE LITIGATION                                  Case No. 1:17-MD-2804

    APPLIES TO ALL CASES                               Hon. Dan A. Polster


       PLAINTIFFS’ RESPONSE POSITION PAPER PURSUANT TO THE COURT’S
               JUNE 24, 2019 ORDER REGARDING ARCOS DATA AND
                 DOCUMENTS PREVIOUSLY FILED UNDER SEAL


          Plaintiffs’ Executive Committee (“PEC” or “Plaintiffs”) submit this response position

paper in compliance with the June 24, 2019 “Order Regarding ARCOS Data and Documents

Previously Filed Under Seal” (ECF No. 1725) (“Order”). This response adopts and incorporates

by reference Plaintiffs’ prior filings relative to this matter, including those filings addressing

disclosure of ARCOS data.1

          Through their respective July 15, 2019 position papers, the Pharmacy Defendants,

Distributor Defendants, and the DEA claim that certain of their prior filings should remain redacted

and/or under seal. Plaintiffs hereby address those prior filings to which no continued redaction

and/or sealing should remain.

          ECF 1839: Pharmacy Defendants claim that their Objections to Discovery Rulings No. 2
          and No. 3 – which were filed with redactions, ECF No. 785, and under seal, ECF No. 839
          are proper and should be maintained.

          ECF 1842: Distributor Defendants claim that their redactions to ECF Nos. 1122 and 1123
          (Partial Objection of Distributor Defendants and Pharmacy Defendants to Discovery
          Ruling No. 7), as well as exhibit E attached thereto, are proper and should be maintained.

          ECF 1844: DEA claims that its redactions to ECF Nos. 662, 663 and 717 are proper and
          should be maintained.


1
    See Doc. Nos. 1798, 1831, 1841 & 1849.

                                                  1
       Plaintiffs disagree with these specific claims, as said filings do not meet the high standards

for withholding from the public information in the judicial record. Relative to the above listed

filings, Defendants and the DEA have not proven a “compelling interest” in maintaining the

redactions/sealing, and regardless, have not proven that any such interest outweighs the public’s

interest in accessing the records – particularly considering the facts and circumstances of this

matter – all as detailed in Plaintiffs’ July 15, 2019 Position Paper. See Doc. #: 1841 at pp. 1-5.



       Dated: July 29, 2019                           Respectfully submitted,



                                                      /s/ Paul T. Farrell, Jr.
                                                      Paul T. Farrell, Jr., Esq.
                                                      GREENE KETCHUM, LLP
                                                      419 Eleventh Street
                                                      Huntington, WV 25701
                                                      (304) 525-9115
                                                      (800) 479-0053
                                                      (304) 529-3284 (Fax)
                                                      paul@greeneketchum.com
                                                      Plaintiffs’ Co-Lead Counsel

                                                      Paul J. Hanly, Jr.
                                                      SIMMONS HANLY CONROY
                                                      112 Madison Avenue, 7th Floor
                                                      New York, NY 10016
                                                      (212) 784-6400
                                                      (212) 213-5949 (fax)
                                                      phanly@simmonsfirm.com
                                                      Plaintiffs’ Co-Lead Counsel

                                                      Joseph F. Rice
                                                      MOTLEY RICE
                                                      28 Bridgeside Blvd.
                                                      Mt. Pleasant, SC 29464
                                                      (843) 216-9000
                                                      (843) 216-9290 (Fax)
                                                      jrice@motleyrice.com
                                                      Plaintiffs’ Co-Lead Counsel


                                                 2
                                                  Peter H. Weinberger (0022076)
                                                  SPANGENBERG SHIBLEY & LIBER
                                                  1001 Lakeside Avenue East, Suite 1700
                                                  Cleveland, OH 44114
                                                  (216) 696-3232
                                                  (216) 696-3924 (FAX)
                                                  pweinberger@spanglaw.com
                                                  Plaintiffs’ Co-Liaison Counsel

                                                  Anthony D. Irpino
                                                  Pearl A. Robertson
                                                  IRPINO AVIN HAWKINS
                                                  2216 Magazine Street
                                                  New Orleans, LA 70130
                                                  (504) 525-1500
                                                  (504) 525-1501
                                                  airpino@irpinolaw.com
                                                  probertson@irpinolaw.com




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of July, 2019, I have electronically filed the

foregoing with the Clerk of Court using the CM/ECF System. Copies will be served upon counsel

of record by, and may be obtained through, the Court’s CM/ECF System.




                                                  /s/ Peter H. Weinberger______________
                                                  Peter H. Weinberger
                                                  Plaintiffs’ Co-Liaison Counsel




                                             3
